Citation Nr: 1029998	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-19 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause of 
the Veteran's death.

2.	Entitlement to service connection for the cause of the 
Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant and [redacted], nephew


ATTORNEY FOR THE BOARD

Jonathan Trickey, Law Clerk
INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty in the United States Navy from 
June 1946 to August 1966 and received an honorable discharge.  
The Veteran died in February 2005.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (BVA) on 
appeal of a August 2008 decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of 
the Philippines.  The RO determined that no new and material 
evidence was received to reopen the Veteran's claim for service 
connection for the cause of the Veteran's death.  By way of an 
August 2005 decision, the RO had previously denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.  In a November 2007 decision, the RO decided not 
to reopen the claim for service connection for the cause of the 
Veteran's death.   The appellant did not appeal either decision.

The issue of entitlement to service connection for the 
cause of the Veteran's death is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	By way of an August 2005 decision, the RO denied the 
appellant's claim for entitlement to service connection for the 
cause of the Veteran's death.  The appellant was notified of 
that decision and of her right to appeal but did not initiate 
an appeal.

2.	By way of a November 2007 decision, the RO determined that new 
and material evidence had not been received to reopen the claim 
for service connection for the cause of the Veteran's death.  
The appellant was notified of that decision and of her right to 
appeal but did not initiate an appeal.

3.	The evidence received since the November 2007 determination 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for the cause of the Veteran's 
death, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.	The November 2007 RO rating decision that did not reopen the 
claim for service connection for the cause of the Veteran's 
death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009). 

2.	Since November 2007, new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for the Veteran's cause of death.  38 U.S.C.A. § 
5108  (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Given the favorable disposition, a discussion as to whether VA 
duties pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been satisfied is not required.

New and Material Evidence

By way of an August 2005 decision, the RO denied entitlement to 
service connection for the Veteran's cause of death, finding, 
essentially, that the medical evidence was against any finding 
that the Veteran's death was related to service. The RO noted 
that the Veteran had never been service-connected for any 
condition.  The appellant was notified of the decision, but she 
did not appeal.  The August 2005 decision is final.  38 U.S.C.A. 
§ 7105.  In a November 2007 decision, the RO determined that new 
and material evidence was not received to reopen the claim.  The 
appellant was notified of the decision, but she did not appeal.  
The August 2005 decision is final.  38 U.S.C.A. § 7105.  The 
November 2007 decision is the last final RO determination as to 
this matter. 
  
Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  38 C.F.R. § 3.156 defines 
"new and material evidence."  Under this regulation, "new 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

The appellant contends that during his lifetime the Veteran 
claimed he was exposed to herbicide while on deployment to 
Vietnam.  She testified at an April 2010 hearing before a member 
of the Board that the Veteran's vessel docked in Vietnam.  The 
appellant testified that the Veteran had discussed being in 
Vietnam during this period of time.  The Veteran's service 
personnel records are not in the claims file.  

Prior denials of the claim for service connection for the 
Veteran's cause of death did not consider whether the Veteran was 
exposed to herbicide during his period of service.  The RO only 
determined that as of August 2008, the Veteran's cause of death 
was not a condition that was included in 38 C.F.R. § 3.309(e).

The Board notes, however, on October 13th, 2009, the Secretary 
announced his intent to establish presumptive service connection 
for ischemic heart disease for veterans who served in the 
Republic of Vietnam.  This change involves claims filed or denied 
from September 25, 1985, to the effective date of VA's final 
regulation establishing a presumption of service connection for 
the disease claimed.  
 
The appellant's testimony provides evidence (or at very least an 
argument) that was not previously submitted to agency decision 
makers that relates to an unestablished fact necessary to 
substantiate the claim.  The Board finds that the appellant's 
hearing testimony pertaining to the Veteran's in-service duties 
aboard a ship that docked in Vietnam, as well as the Veteran's 
reported contentions that he was exposed to herbicide, 
constitutes new and material evidence.  The fact that there is to 
be a new presumptive condition added to the list at 38 C.F.R. § 
3.309(e) raises the possibility of success in a claim for service 
connection on a presumptive basis for the condition that caused 
the Veteran's death.  

The lay statements and testimony have been presumed credible for 
the purpose of determining whether to reopen the claim.  The new 
evidence was not previously considered by agency decision makers, 
it is not cumulative or redundant, it relates to an unestablished 
fact necessary to substantiate the claim, and it raises a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.303.  As new and material evidence has been received, the claim 
for service connection for the cause of the Veteran's death is 
reopened.  To that extent only, the claim is allowed.


ORDER

New and material evidence has been received to reopen a claim for 
entitlement to service connection for the Veteran's cause of 
death.


REMAND

The Veteran's service personnel records are not contained in the 
claims file.  These records documenting the Veteran's 20 plus 
years of service would be helpful in determining whether or not 
the Veteran ever served on a ship that could have placed him in 
Vietnam during the Vietnam war.  Attempts should be made to 
secure such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The RO should contact the NPRC and any 
other appropriate source (such as the 
Department of the Navy) to request the 
Veteran's service medical records and 
service personnel records - specifically 
including the period through 1966.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities 
(documenting all requests).

2.	After any additional records are added to 
the claims folder, the RO should attempt to 
ascertain whether any records could verify 
whether the Veteran was present in Vietnam 
during the Vietnam war.  

3.	Thereafter, the RO should readjudicate the 
claim for entitlement to service connection 
for the cause of the Veteran's death, and 
specifically address assertions regarding 
agent orange exposure.  If any benefit 
sought on appeal remains denied, issue an 
appropriate supplemental statement of the 
case and provide the appellant the requisite 
time period to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  No 
action is required of the appellant unless 
she is notified.


The purposes of this remand are to assist the appellant with the 
development of her claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


[Continued on the following page.]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


